Case 15-45100      Doc 50     Filed 01/31/19 Entered 01/31/19 13:32:19             Main Document
                                            Pg 1 of 2



                 UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MISSOURI
                         EASTERN DIVISION
 IN RE:                          ) CASE NO: 15-45100-399
 TIMOTHY E RUARK                 ) Chapter 13
 JAMIE A RUARK                   ) Re:Objection to Claim 19 filed by
                                 )    CAVALRY SPV I LLC
                                 )    Acct: 4435
                                 )
               Debtors           )    35 OBJ: 01/07/2019
                                 )

        CERTIFICATION AND ORDER FOR TRUSTEE'S OBJECTION TO CLAIM
     The Trustee certifies that she made service in accordance with applicable bankruptcy rules,
 that 21 days have passed since service of Trustee's objection and that Trustee has received no
 response in opposition to her objection or that any opposition has been resolved.
                                                     /s/ Diana S. Daugherty
 ORDCLM--AC
                                                     Diana S. Daugherty
                                                     Standing Chapter 13 Trustee
                                             ORDER
    Upon Trustee's objection to claim number 19 filed by CAVALRY SPV I LLC, for good
 cause shown, it is ORDERED that the Trustee's objection is SUSTAINED and the claim is
 denied. The Trustee is to make no payment on the claim.




      DATED: January 31, 2019                      Barry S. Schermer
      St. Louis, Missouri                          United States Bankruptcy Judge
Case 15-45100      Doc 50   Filed 01/31/19 Entered 01/31/19 13:32:19      Main Document
                                          Pg 2 of 2


 Copy mailed to:
 TIMOTHY E RUARK                            Diana S. Daugherty
 JAMIE A RUARK                              Standing Chapter 13 Trustee
 9828 RIDGECREST DRIVE                      P.O. Box 430908
 HILLSBORO, MO 63050                        St. Louis, MO 63143

 BRINKMAN & ALTER LLC                       CAVALRY SPV I LLC
 4500 WEST PINE BLVD                        3936 E FORT LOWELL RD #200
 ST LOUIS, MO 63108                         C/O BASS & ASSOCIATES
                                            TUCSON, AZ 85712
